Citation Nr: 0618190	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1983 to October 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
multiple sclerosis, with a 30 percent disability evaluation 
from November 2003.  

The Board notes the veteran was diagnosed with depression as 
secondary to service-connected multiple sclerosis at the 
August 2004 VA examination.  The veteran's representative has 
asserted that the veteran should be afforded a VA examination 
in order to determine the severity of her depression and 
adequately evaluate any additional impairment therefrom.  The 
issue of depression as secondary to service-connected 
multiple sclerosis is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected multiple sclerosis is 
characterized by neurological impairment of the upper 
extremities that is manifested by decreased motor strength in 
the left arm and hand, decreased sensation to light touch, 
normal sensation to sharp objects, and normal finger to nose 
movement.

2.  The veteran's service-connected multiple sclerosis is 
also characterized by neurological impairment of the lower 
extremities manifested by hyperesthesia in the left leg, 
negative Romberg's sign, and slightly impaired gait.  

3.  In addition, the veteran's service-connected multiple 
sclerosis is characterized by chronic fatigue manifested by 
memory problems and difficulty concentrating which does not 
cause incapacitating episodes requiring bed rest or treatment 
by physicians or require continuous medication.



CONCLUSION OF LAW

Based upon the separate manifestations of the veteran's 
condition, and considering the doctrine of reasonable doubt, 
the schedular criteria for an initial evaluation of 
40 percent for service-connected multiple sclerosis have been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.25, 4.26, 4.124a, Diagnostic Codes 6354, 8018, 
8514, 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).


In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The record shows the RO did not send the veteran a letter 
advising her of the VCAA and its potential effect on her 
claim for an increased rating for service-connected multiple 
sclerosis.  However, the Board finds that the veteran has not 
been prejudiced by this omission, for the following reasons.  
The discussion in the March 2004 Statement of the Case (SOC), 
and November 2004 and January 2005 Supplemental Statements of 
the Case (SSOCs), issued during the pendency of this appeal, 
informed the veteran of the pertinent law and what the 
evidence must show in order to substantiate her claim.  The 
Board notes that the March 2004 SOC specifically provided the 
veteran with the applicable laws and regulations regarding 
increased rating claims generally, and informed the veteran 
of what evidence is necessary to warrant an increased rating 
for the various symptoms associated with her service-
connected multiple sclerosis.  In addition, the March 2004 
SOC contains the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes notice that the veteran must provide "any 
evidence in [his] possession that pertain[s] to his claim.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, at 1333.  

Moreover, the General Counsel of VA has held that when a 
claimant raises a new "downstream" issue, or claim, in a 
notice of disagreement, the VCAA does not require VA to 
provide a new notice under section 5103 so long as it 
addresses the new issue in a statement of the case and 
provided that it gave a section 5103 notice in conjunction 
with the initial claim.  VAOPGCPREC 8-03.  VCAA notice was 
provided the veteran in October 2003 in conjunction with her 
claim for service connection for multiple sclerosis and prior 
to the November 2003 rating decision that granted service 
connection.  The veteran appealed the rating assigned, and 
her disagreement with the rating assigned is a "downstream" 
issue; therefore, further VCAA notice is not required.  
VAOPGCPREC 8-03.  The Board concludes that all required 
notice has been given to the veteran.

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, she has not been 
prejudiced thereby.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the communications regarding the 
evidence necessary to establish her disability and the fact 
that her disability evaluation for service-connected multiple 
sclerosis is increased herein, we find that it is not 
prejudicial to decide the case now.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is currently assigned a 30 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018 (2005), 
which provides the schedular criteria for multiple sclerosis.  
Under DC 8018, multiple sclerosis warrants a minimum 
evaluation of 30 percent.  Under 38 C.F.R. § 4.124a, multiple 
sclerosis may also be rated from 30 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  In determining any additional disability, the 
Board must consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  Id.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2005).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a veteran 
has separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In sum, as set forth above, the veteran is currently assigned 
a 30 percent disability rating for multiple sclerosis, which 
is the minimum evaluation assignable for multiple sclerosis 
and reflects ascertainable residuals of multiple sclerosis 
under the governing rating criteria.  See 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8018.  In assigning a 30 percent 
evaluation, the RO considered the veteran's neurological 
impairment of the arms, hands, and lower extremities as well 
as her chronic fatigue.  For a higher rating to be warranted 
in this case, separately ratable symptoms or manifestations 
of multiple sclerosis must be identifiable and warrant a 
higher evaluation than currently assigned.

Review of the evidence reveals that the symptoms associated 
with the veteran's service-connected multiple sclerosis 
fluctuate in severity, as her disability is of the 
exacerbation and remission type.  See August 2004 VA 
examination.  In general, the veteran's service-connected 
disability is characterized by decreased sensation on the 
left side in relation to the right side, numbness in the 
hands bilaterally, numbness below the waist, and chronic 
fatigue.

The veteran's numbness in her arms and hands affects the 
radial nerves in her upper extremities.  Under DC 8514, 
incomplete paralysis of the radial nerve warrants a 
20 percent evaluation if mild.  If there is incomplete 
paralysis in the major extremity, a 30 percent evaluation is 
warranted if the impairment is moderate and a 50 percent 
evaluation if severe.  If there is incomplete paralysis in 
the minor extremity, a 20 percent evaluation is warranted if 
the impairment is moderate and 40 percent if severe.  The 
ratings for peripheral nerves, including radial nerves, are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  See 38 C.F.R. § 4.124a.  

In evaluating the veteran's claim, the Board notes the 
evidence shows the veteran's sensation to sharp objects is 
intact but she is unable to perceive light touch.  See August 
2003 VA examination.  At the August 2004 VA examination, the 
veteran complained of intermittent numbness in her hands.  On 
examination, finger to nose movement in both arms was normal, 
but the veteran was noted to have asymmetrical motor strength 
in the left arm and hand.  Based upon the foregoing, the 
Board finds that the neurological impairment in the veteran's 
arms and hands is no more than mildly disabling, and thus, 
warrants separate 20 percent evaluations under DC 8514 for 
each upper extremity.  The veteran's neurological impairment 
does not more nearly approximate a moderate or severe 
disability because, as noted, the evidence shows sensation in 
her arms and hands is only slightly decreased as she is able 
to perceive sharp objects but not light touch.  In addition, 
the Board notes the veteran's impairment is completely 
sensory as there is no evidence of nerve lesion or 
regeneration.  See Id.  

Because the veteran's neurological impairment affects both 
upper extremities, the separate 20 percent evaluations must 
be combined using the bilateral factor found in 38 C.F.R. 
§ 4.26, which provides that when a partial disability results 
from disease or injury of both arms, or of both legs, the 
ratings for the disabilities of the right and left sides will 
be combined as usual, and 10 percent of this value will be 
added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  In 
applying the bilateral factor, the combined rating for the 
separate 20 percent evaluations is 36, plus 10 percent or 
3.6, totaling 39.6 or 40 when rounded upward.  See 38 C.F.R. 
§ 4.25, 4.26.  Thus, the veteran's neurological impairment of 
the upper extremities warrants a 40 percent evaluation.  

As noted above, the veteran's service-connected multiple 
sclerosis is also characterized by numbness below the waist.  
Under DC 8520, incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation when mild, a 20 percent 
evaluation when moderate, a 40 percent evaluation when 
moderately severe, and a 60 percent evaluation when severe, 
with marked muscular atrophy.  Complete paralysis of the 
sciatic nerve warrants an 80 percent evaluation where the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee and flexion of the knee is weakened 
or (very rarely) lost.  

After carefully reviewing the evidence, the Board finds the 
veteran's neurological impairment of the lower extremities 
does not warrant a compensable evaluation at this time.   In 
this regard, the Board notes that, at the August 2003 VA 
neurological examination, the veteran's posture and gait were 
normal, with no ataxia, there was a negative Romberg's sign, 
and strength was normal at 5/5.  At the August 2004 VA 
examination, the veteran complained of clumsiness and 
incoordination.  On clinical evaluation, there was 
hyperesthesia in the left leg, but Romberg's sign was 
negative and the examiner noted the veteran walked slowly but 
accurately with a cane.  Although there is evidence showing 
the veteran's multiple sclerosis affects her lower 
extremities, the Board finds that, based on the foregoing, 
the impairment is minimal and does not warrant a compensable 
evaluation as she is able to walk without any objective 
evidence of clumsiness, as shown by Romberg's sign.

The veteran's service-connected multiple sclerosis is also 
characterized by chronic fatigue.  Under DC 6354, which 
provides the criteria for chronic fatigue syndrome, 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms warrant a 10 percent 
evaluation when the symptoms wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks' total duration per year, or 

symptoms controlled by continuous medication.  A 20 percent 
evaluation is warranted if the symptoms are nearly constant 
and restrict daily activities by less than 25 percent of the 
pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  The note after DC 6354 
provides that the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  

In evaluating the veteran's claim, the Board notes the August 
2004 VA examination report reflects she has fatigue, memory 
problems, and difficulty concentrating.  The veteran reported 
that her work involved a lot of standing which causes fatigue 
at the end of the day.  She also reported that she lost about 
12 days of work in May 2004 during episodes of exacerbation.  
Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted as to these manifestations 
because, although there is evidence of fatigue, memory 
problems, and difficulty concentrating, the evidence does not 
show the veteran requires bed rest or treatment by physicians 
during exacerbations or that her symptoms require continuous 
medication.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the effective date of the 
grant of service connection, in November 2003, has her 
multiple sclerosis been more disabling than as currently 
rated under this decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the preponderance of the evidence supports a 
finding that the veteran is entitled to an evaluation of 40 
percent for service-connected multiple sclerosis due to a 
mild neurological impairment in her arms and hands.  




ORDER

Entitlement to an initial 40 percent evaluation for service-
connected multiple sclerosis is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


